YELLOWCAKE MINING INC.

April 12, 2007

Strathmore Minerals Corp.

810 – 1708 Dolphin Avenue

Kelowna, BC V1Y 9S4

Attention:

Dev Randhawa,

Chairman and CEO

Dear Sirs:

RE:      Binding Letter of Intent – Jeep Project, Wyoming

This Letter of Intent (the “LOI”) sets out the basic terms upon which Yellowcake
Minerals Inc. (“Yellowcake”) would be prepared to enter into a joint venture
with Strathmore Minerals Corp. or its assignee, Strathmore Resources (US) Ltd.
(“Strathmore”) to explore, develop and mine property located in Fremont County,
Wyoming and more particularly described in Schedule “A” hereto (the “Property”).
While this LOI recites the principal elements of the agreement reached between
us, the terms are not comprehensive and additional terms will be incorporated
into a formal agreement to be negotiated.

1.

OPTION

1.1

Strathmore will grant Yellowcake sole and exclusive rights to earn-in an 60%
interest in the Property in consideration of Yellowcake will incur a total of
$10,000,000 in expenditures on the Property (“Expenditures”) in accordance with
the following schedule:

 

(a)

$500,000 on or before the first anniversary of Closing,

 

(b)

an additional $1,000,000 on or before the second anniversary of Closing,

 

(c)

an additional $1,500,000 on or before the third anniversary of Closing,

 

(d)

an additional $2,000,000 on or before the fourth anniversary of Closing,

 

(e)

an additional $2,000,000 on or before the fifth anniversary of Closing, and

 

(f)

an additional $3,000,000 on or before the sixth anniversary of Closing.

1.2

Provided that Yellowcake is not in default of any terms of this LOI, Yellowcake
will have earned a 25% undivided interest in the Property once Yellowcake has
spent $1,500,000 of Expenditures.

 

CW1145194.2

 


--------------------------------------------------------------------------------



- 2 -

 

 

1.3

The option will terminate and Yellowcake will have no further interest in the
Property at 5:00 p.m. (Pacific Time) on the fifth day after the first, second,
third, fourth, fifth or sixth anniversary dates of Closing if

 

(a)

Yellowcake has not incurred the Expenditures in accordance with 1.1, and the
failure to incur the Expenditures was not due to events or circumstances beyond
Yellowcake’s control; or

 

(b)

if terminated by Yellowcake in accordance with this LOI.

2.

EXPENDITURES

2.1

Expenditures will be made in accordance with exploration and development
programs which have been approved by both Strathmore and Yellowcake from time to
time.

2.2

The Operator will submit exploration or development programs for the coming
quarter to Yellowcake for approval. The program will also be accompanied by a
budget outlining the amount of Expenditures for such program. The draft program
will contain a statement in reasonable detail of the proposed exploration and/or
development work on the Property, estimates of all Expenditures to be incurred
and an estimate of the time when they will be incurred, and will be delivered to
Yellowcake no later than 60 days prior to the period to which that draft program
relates. Each draft program will be accompanied by such reports and data as are
reasonably necessary for Yellowcake to evaluate and assess the results from the
program for the then current year and, to the extent not previously delivered,
from earlier programs.

2.3

Yellowcake will review the draft program prepared by the Operator, and no later
than 30 days after receiving a draft program, either reject the program or
approve the program. In the event the program is rejected the Operator will
prepare an alternate program mutually acceptable to Yellowcake and the Operator.

2.4

Once programs and budgets for Expenditures are approved, Yellowcake will have 30
days to deposit the amount of the program budget into a bank account maintained
by Strathmore solely for receipt and payment of the Expenditures for the
Property.

3.

EXERCISE OF OPTION AND CREATION OF JOINT VENTURE

3.1

Once Yellowcake has earned in the right to acquire the initial 25% interest in
the Property, Strathmore will forthwith take all steps to transfer an undivided
25% interest in the Property to Yellowcake.

3.2

Once Yellowcake has earned in the right to acquire the second 35% interest in
the Property, Strathmore will forthwith take all steps to transfer a further
undivided 35% interest in the Property to Yellowcake.

3.3

As soon as Yellowcake has earned in the right to the initial 25% interest in the
Property, a joint venture between the parties will be deemed to have been
entered into and

 

CW1145194.2

 


--------------------------------------------------------------------------------



- 3 -

 

Yellowcake will be entitled to its share of uranium or any other mineral
extracted from the Property in accordance with Yellowcake’s earned interest at
the time.

3.4

Yellowcake has the right to approve any mining or other activities which will
result in the extraction of uranium or other minerals from the Property. Such
decisions will be made jointly by the parties and in the event there is a
disagreement, the parties may vote on such matters in accordance with their
respective interests in the Property.

4.

OPERATOR

4.1

Until Yellowcake has earned in its 60% interest in the Property, Strathmore will
be the Operator. Thereafter, Yellowcake will be the Operator.

4.2

While Strathmore is Operator, it will do all things necessary to:

 

(a)

develop programs and budgets for the Expenditures for the approval of
Yellowcake,

 

(b)

obtain all work permits, environmental approvals, insurances required to carry
out exploration and development programs,

 

(c)

maintain the Property’s mineral leases and rights in good standing,

 

(d)

manage and execute all approved programs, including paying third party
consultants and contractors,

 

(e)

receive and spend funds from Yellowcake for the Expenditures, or from any other
Joint Venture party, on behalf of the Property,

 

(f)

report all progress, findings, reports, technical data and any other matter
related to the Property, to Yellowcake, and

 

(g)

act in accordance with good mining practises, in compliance with all applicable
laws and in accordance with the care and skill normally expected by someone
conducting and managing exploration, development and mining activities on behalf
of legal or beneficial owners of the Property.

4.3

Yellowcake agrees that Strathmore may charge Yellowcake an operator’s fee
calculated by multiplying the Expenditures made in accordance with approved
programs and budgets, by 10%. The operator’s fee charged to and paid by
Yellowcake will be considered to be Expenditures required to be made by
Yellowcake to earn in its interest in the Property in accordance with this LOI.

5.

STRATHMORE RIGHT TO EARN BACK

5.1

Notwithstanding paragraphs 1.1 and 3.3, Strathmore will have up to 90 days after
the date the Bankable Feasibility Report is delivered to Strathmore, to elect
whether or not to retain or earn back, as the case may be (depending on whether
or not Yellowcake has

 

CW1145194.2

 


--------------------------------------------------------------------------------



- 4 -

 

earned in its entire 60% interest in the Property), an 11% undivided interest in
the Property by paying $10,000,000 to Yellowcake (minus any Expenditures that
Yellowcake has not yet incurred).

5.2

If Strathmore elects to retain or earn back an 11% undivided interest in the
Property in accordance with 5.1, Strathmore’s resulting interest in the Property
will be 51% and Yellowcake’s interest in the Property will be 49%.

6.

CONDITIONS PRECEDENT

6.1

This LOI is subject to and conditional upon:

 

(a)

Yellowcake is satisfied that the Property is

 

(i)

in good standing,

 

(ii)

100% owned, free and clear by Strathmore, and

 

(iii)

capable of being transferred by Strathmore to Yellowcake in accordance with this
LOI.

6.2

Yellowcake will use its best efforts to satisfy the Conditions Precedent within
90 days from the date this LOI is signed (the “End Date”). In the event the
Conditions Precedent are not satisfied by the End Date, and the Parties have not
agreed to an extension of the End Date, then this LOI will terminate immediately
without further notice.

7.

PUBLIC ANNOUNCEMENTS

7.1

The parties agree that neither party will make any press or public releases of
information regarding the Property, this LOI or the subject matter of this LOI,
without first obtaining the approval of the other party.

8.

FORMAL AGREEMENT

8.1

The parties agree that they will negotiate in good faith and use best efforts to
execute a detailed joint venture agreement on terms normally included in joint
venture agreements.

8.2

This LOI is intended to be legally binding on the parties until it is replaced
by the detailed joint venture agreement or is terminated in accordance with this
LOI.

9.

GOVERNING LAW

9.1

This LOI will be governed by and construed in accordance with the laws of
British Columbia.

10.

ASSIGNMENT

10.1

The parties acknowledge that in entering into this LOI, Yellowcake is relying on
Strathmore’s knowledge of the Property and experience in exploration,
development and

 

CW1145194.2

 


--------------------------------------------------------------------------------



- 5 -

 

mining of uranium. Accordingly, Strathmore agrees that it may not assign or sell
to any third party, all or part of Strathmore’s interest or obligations under
this LOI without the consent of Yellowcake, which consent will not be
unreasonably withheld.

11.

DEFINITIONS

 

(a)

“Bankable Feasibility Report” means a detailed report, in form and substance
sufficient for presentation to arm’s length institutional lenders considering
project financing, showing the feasibility of placing any part of the Property
into commercial production and will include a reasonable assessment of the
various categories of ore reserves and their amenability to metallurgical
treatment, a complete description of the work, equipment and supplies required
to bring such part of the Property into commercial production and the estimated
cost thereof, a description of the mining methods to be employed and a financial
appraisal of the proposed operations and including at least the following:

 

(i)

a description of that part of the Property to be covered by the proposed mine;

 

(ii)

the estimated recoverable reserves of uranium and the estimated composition and
content thereof;

 

(iii)

the proposed procedure for development, mining and production;

 

(iv)

results of ore amenability treatment tests (if any);

 

(v)

the nature and extent of the facilities proposed to be acquired, which may
include mill or processing facilities if the size, extent and location of the
ore body makes such mill or processing facilities feasible, in which event the
study will also include a preliminary design for such mill or processing
facilities;

 

(vi)

the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed mine, including a schedule of timing of such requirements;

 

(vii)

all environmental impact studies and costs of implementation;

 

(viii)

the period in which it is proposed the Property will be brought to commercial
production; and

such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other economic
considerations including a cost comparison between purchasing or leasing and
renting of facilities and equipment required for the operation of the Property
as a mine.

 

CW1145194.2

 


--------------------------------------------------------------------------------



- 6 -

 

 

11.2

“Closing” means the date Yellowcake informs Strathmore that the Conditions
Precedent have either been satisfied or waived, but in any event will not be
later than the End Date.

11.3

“Expenditures” means a total of $10,000,000 in expenditures made by Yellowcake
for exploration and development of the Property, in accordance with this LOI.
Expenditures will include any fees charged by Strathmore while it is the
Operator.

11.4

“$” or “Dollars” refers to US Funds.

If Strathmore agrees to the above terms and conditions please sign where
indicated below and return a copy of this LOI to Yellowcake’s office.

Yours sincerely,

 

YELLOWCAKE MINERALS INC.

 

 

Per:

/s/ William Tafuri                                

 

William Tafuri

 

 

President

 

 

STRATHMORE MINERALS CORP.

 

 

Per:

/s/ Dev Randhawa                                

 

 

Dev Randhawa

 

 

Chairman and Chief Executive Officer

 

 

CW1145194.2

 


--------------------------------------------------------------------------------



 

 

SCHEDULE “A”

THE PROPERTY

STRATHMORE RESOURCES (US) LTD

 

Property Name:

Size in acres/ hectares:

Equity Owned:

JEEP, Gas Hills

560 acres / 227 hectares

100%

 

Fremont County, WY

SC 1-98 claims

 

GEOLOGY and HISTORY

Roll-front deposits within sandstones of Eocene Wind River Formation. Depth to
mineralization of 280-320 ft (Lying beneath local water table). Greater area was
previously explored by Federal American Partners (FAP) during the 1960s to early
1980s and by Pathfinder Mines in 1984 who drilled claim assessment work for
Tennessee Valley Authority (TVA) who had option from FAP on the Property.

 

542 historical bore holes were completed on and adjacent to the currently
claimed Property. 376 of these bore holes were drilled on the currently claimed
Property, of which 136 were mineralized above the grade and thickness cutoffs
used in the resource estimates presented in the Table below.

 

MINERAL RESOURCES

Jeep Ore Body (pending 43-101 report: 2007)

Resource

Tons

Ave grade %

Pounds

 

Measured

228,743

0.08%

377,594

 

Indicated:

87,893

0.06%

105,801

 

Inferred

152,762

0.05%

168,003

 

TOTAL

469,398

0.07%

651,398

 

Resources’ areas of influence (AOI)

Measured: 100 ft x 100 ft AOI (<10,000 ft2)

Indicated: 200 ft x 200 ft AOI minus Measured (max. 40,000 ft2)

Inferred: 400 ft x 400 ft AOI minus Measured and Indicated (max. 160,000 ft2:
Cutoff grade: 0.035% and 2 ft.

 

EXPLORATION POTENTIAL

High Potential to drill additional mineralization on the Property, increasing
the pending 43-101 resource estimates shown above.

This area of mineralization will be evaluated for in-situ extraction because of
its shallow depth and lying beneath the local water table. The Company is
currently reviewing its options with respect to the exploitation of these
resources.

Flora, fauna and cultural (archaeology) studies have been completed.

 

 

CW1145194.2

 

 

 